Name: Council Decision (EU) 2017/900 of 22 May 2017 concerning the establishment of the ad hoc Working Party on Article 50 TEU chaired by the General Secretariat of the Council
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  European construction
 Date Published: 2017-05-25

 25.5.2017 EN Official Journal of the European Union L 138/138 COUNCIL DECISION (EU) 2017/900 of 22 May 2017 concerning the establishment of the ad hoc Working Party on Article 50 TEU chaired by the General Secretariat of the Council THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(3) thereof, Having regard to European Council Decision 2009/881/EU of 1 December 2009 on the exercise of the Presidency of the Council (1), and in particular Article 4 thereof, Whereas: (1) On 29 March 2017, the European Council received a notification from the United Kingdom of its intention to withdraw from the European Union, thereby launching the process under Article 50 of the Treaty on European Union (TEU). (2) On 29 April 2017, the European Council adopted guidelines as provided for in Article 50(2) TEU. In particular, it endorsed the procedural arrangements set out in the Annex to the Statement of the 27 Heads of State or Government as well as the Presidents of the European Council and the European Commission of 15 December 2016. In accordance with point 4 of that Annex, between the meetings of the European Council, the Council and the Committee of Permanent Representatives of the Governments of the Member States (Coreper), assisted by a dedicated Working Party with a permanent chair, will ensure that the negotiations are conducted in line with the European Council guidelines and the Council negotiating directives, and provide guidance to the Union negotiator. (3) An ad hoc Working Party on Article 50 TEU (ad hoc Working Party) with a permanent chair should therefore be established. (4) The ad hoc Working Party should assist Coreper and the Council in all matters pertaining to the withdrawal of the United Kingdom from the Union. In particular, the ad hoc Working Party should assist Coreper and the Council in the course of the negotiations under Article 50 TEU, in line with the European Council guidelines and the Council negotiating directives. In addition, the ad hoc Working Party could provide assistance on matters related to the process under Article 50 TEU that are not for negotiation with the United Kingdom. (5) Given that the process under Article 50 TEU is temporary, the ad hoc Working Party should cease to exist when its mandate has been fulfilled. (6) Following the notification under Article 50 TEU, the member of the European Council or of the Council representing the withdrawing Member State shall not participate in the discussions of the European Council or Council or in decisions concerning it, HAS ADOPTED THIS DECISION: Article 1 The ad hoc Working Party on Article 50 TEU is hereby established. It shall be chaired by the General Secretariat of the Council. Article 2 The ad hoc Working Party on Article 50 TEU shall assist Coreper and the Council in all matters pertaining to the withdrawal of the United Kingdom from the Union. It shall cease to exist when its mandate has been fulfilled. Article 3 This Decision shall enter into force on the date of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 22 May 2017. For the Council The President L. GRECH (1) OJ L 315, 2.12.2009, p. 50.